Citation Nr: 0830843	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-24 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic headaches.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefits currently sought on appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a videoconference hearing in June 2008 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his service-
connected disability, namely post-traumatic headaches.  A 
review of the file shows that his disability is currently 
rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045, for 
brain disease due to trauma.  That code directs that 
38 C.F.R. § 4.130, Diagnostic Code 9304 be considered, which 
is the part of the schedule which rates mental disorders, and 
specifically, dementia due to head trauma.  

It appears from the rating decision on appeal and the 
subsequent supplemental statements of the case that the RO 
has rated the veteran's disability under DC 9304.   However, 
he has not been afforded a VA examination, which tracks the 
criteria for mental disorders listed in that diagnostic code.  
Instead, he received a neurological disorder examination in 
December 2002.  Because traumatic brain injury may be rated 
based on both the physical and the psychiatric components of 
the disease, the veteran should undergo a thorough 
examination that addresses all aspects of the disability and 
discusses the severity of the disability.  An opinion also is 
required as to the effect of this disability on the veteran's 
employability, and specifically whether it presents total 
occupational and social impairment or causes marked 
interference with employment, requires frequent 
hospitalizations, or otherwise produces impairment 
unrecognized by the schedule.

Referable to the TDIU claim, the veteran reports that he is 
in receipt of Social Security Administration disability 
benefits due to his brain disease.  Records relating to that 
grant of benefits, however, have not been associated with the 
file.  As they are directly relevant to the issue on appeal, 
they must be obtained.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 371-2 (1992) (when VA knows of relevant records the 
Board must obtain them before proceeding with an appeal).  
Additionally, given the veteran's testimony that he receives 
these disability benefits because he cannot work due to his 
brain injury, an opinion should be sought as to whether his 
service-connected disability produces impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  If so, the veteran's claim 
must be reviewed under 38 C.F.R. § 4.16(b), which 
contemplates submitting the claim to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.

The veteran has testified that he receives regular outpatient 
treatment through VA.  He brought his claims in January 2001.  
The first treatment records are in June 2001.  It is unclear 
whether he received treatment prior to that.  Additionally, 
the latest records are dated in January 2008.  Any 
outstanding treatment records should be obtained while the 
claims are on remand.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007) have been interpreted to 
require more specific guidance as to how to substantiate a 
claim for an increased rating.  See Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  Corrective 
notice should be sent to the veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran that to substantiate 
his claim, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his post-traumatic headache 
disability and the effect that worsening has 
on his employment and daily life.  Examples 
of the types of medical and lay evidence 
that the veteran may submit should also be 
included.  

The letter should indicate that a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much as 
100% (depending on the 
 disability involved), based on 
the nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily life.  
It should also provide at least general 
notice with respect to the requirements of 
38 C.F.R. § 4.124a, Diagnostic Code 8045 and 
38 C.F.R. § 4.130, Diagnostic Code 9304.

2.  Contact the Social Security 
Administration for the purpose of obtaining 
a copy of the decision and all medical 
records relied upon in conjunction with the 
veteran's successful claim for SSA 
disability benefits.  Any attempts to obtain 
records, which are ultimately unsuccessful, 
should be documented in the claims folder.

3.  Obtain any outstanding VA outpatient 
clinical records from January 2001 to June 
2001 and from January 2008 forward.  

4.  After these records have been associated 
with the file, schedule the veteran for a VA 
Traumatic Brain Injury Examination, which 
must follow the current worksheet provided 
by Compensation & Pension Service, to 
determine the nature and severity of the 
veteran's service-connected post-traumatic 
headache disorder.  The claims file must be 
reviewed in conjunction with the 
examination.  All testing deemed necessary 
should be conducted and the results reported 
in detail.  All associated symptoms of the 
veteran's service-connected traumatic brain 
injury must be documented, including the 
physical and psychiatric components.  

In discussing the severity of the veteran's 
disability, the examiner is asked to render 
an opinion as to the effect of the 
disability on the veteran's employability.  
Specifically, the examiner is asked whether 
it is at least as likely as not that the 
veteran's disability produces total 
occupational and social impairment, causes 
marked interference with employment or 
requires frequent hospitalizations.  In the 
alternative, the examiner should opine as to 
whether the disability is so severe that it 
is impossible for the average person to 
follow a substantially gainful occupation.

5.  Thereafter, readjudicate the issues on 
appeal.  Readjudication should include 
whether an increased rating is warranted on 
a schedular basis or an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1).  It 
should also include consideration of a TDIU 
under either 38 C.F.R. § 4.16(a) or 
§ 4.16(b).  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


